EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the change and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiners amendment was given in an interview with Attorney Pamela Ruschau on January 25, 2022.

CLAIMS

Claim 15, line: 12 remove the word “and”, and replace period in line: 14 with --; 
(f) a visor, and wherein said outer rigid shell includes a front aperture, the visor being embedded in a front aperture of said shell when closed; and
(g) at least one right side supporting rod, and at least one left side supporting rod, wherein each of said at least one right side supporting rod and said at least one left side supporting rod includes a proximal end and a distal end, said visor having a right side and a left side attached respectively to said distal ends of said at least one right side supporting rod and said at least one left side supporting rod, respectively, each said proximal end including an integral pin-shaped axis, wherein said shell includes a through slit on each of said right side and said left side of the shell, each said through slit having a rear end including a first flare and a front end including a second flare, respectively, whereby said pin-shaped axes are received as a non-permanent fitting.--

Regarding claim 23, replace the entirety of the claim with --The cranial protection cell according to claim 15, further including a right side external drive button located on a right side of the shell, a left side external drive button located on a left side of the 

Regarding claim 24, replace the entirety of the claim with --The cranial protection cell according to claim 15, wherein the opening of the visor is performed in two steps, the first step comprising disengagement of the visor from the front aperture through a forward translational movement, by means of the forward movement of said pin-shaped axis from said first flare towards said second flare of said through slit, the second step of opening of the visor comprising the upward rotation of the support rod about said pin-shaped axis after said pin-shaped axis is fitted into said second flare..--
Regarding claim 31, replace the entirety of the claim with --A cranial protection cell for receiving a user’s head comprising: 
(a) an outer rigid shell;
(b) a double layer of impact absorbing material coating the inside of said rigid outer shell, comprising a first outer layer located next to said shell and a second innermost layer located next to the first outer layer, the first outer layer be disposed between the outer rigid shell and the second innermost layer;
(c) said first outer layer being provided with a plurality of cavities;
(d) said second innermost layer formed of a viscoelastic material and is provided with a plurality of viscoelastic protrusions that fit into the plurality of cavities provided in said first outer layer, said protrusions being elastically deformable under mechanical stress; 
(e) said first outer layer having greater rigidity and lower density than said second innermost layer and greater thickness than said second innermost layer; 

(g) a retaining member attached to the chin guard, the retaining member including teeth, and wherein each locking mechanism comprises an outer drive button and a swing lock, the swing lock including first and second ends, the outer drive button being coupled to the first end of the swing lock, the second end of the swing lock including a retainer claw fitted into the teeth of the retaining member attached to the chin guard.--

Cancel claim 21
Claims 15-20, 23-26, and 31 are allowed over the prior art of record.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
None of the cited prior art alone or in combinations teaches 
“A cranial protection cell for receiving a user's head comprising:(a) an outer rigid shell; (b) a double layer of impact absorbing material coating the inside of said rigid outer shell, comprising a first outer layer located next to said shell and a second innermost layer located next to the first outer layer, the first outer layer be disposed between the outer rigid shell and the second innermost layer; (c) said first outer layer being provided with a plurality of cavities; (d) said second innermost layer formed of a viscoelastic material and is provided with a plurality of viscoelastic protrusions that fit into the plurality of cavities provided in said first outer layer, said protrusions being elastically deformable under mechanical stress; and (e) said first outer layer having greater rigidity and lower density than said second innermost layer and greater thickness than said second innermost layer, (f) a visor, and wherein said outer rigid shell includes a front aperture, the visor being embedded in a front aperture of said shell when closed; and (g) at least one right side supporting rod, and at least one left side supporting rod, wherein each of said at least one right side supporting rod and said at least one left side supporting rod includes a proximal end and a distal end, said visor having a right side and a left side attached respectively to said distal ends of said at least one right side supporting rod and said at least one left side supporting rod, respectively, each said proximal end including an integral pin-shaped axis, wherein said shell includes a through slit on each of said right side and said left side of the shell, each said through slit having a rear end including a first flare and a front end including a second flare, respectively, whereby said pin-shaped axes are received as a non-permanent fitting. (claim 15)” and “A cranial protection cell for receiving a user’s head comprising: 
(a) an outer rigid shell;
(b) a double layer of impact absorbing material coating the inside of said rigid outer shell, comprising a first outer layer located next to said shell and a second innermost layer located next to the first outer layer, the first outer layer be disposed between the outer rigid shell and the second innermost layer;
(c) said first outer layer being provided with a plurality of cavities;
(d) said second innermost layer formed of a viscoelastic material and is provided with a plurality of viscoelastic protrusions that fit into the plurality of cavities provided in said first outer layer, said protrusions being elastically deformable under mechanical stress; 
(e) said first outer layer having greater rigidity and lower density than said second innermost layer and greater thickness than said second innermost layer; 
(f) a removable chin guard and respective locking mechanisms located on either side of the outer rigid shell.
(g) a retaining member attached to the chin guard, the retaining member including teeth, and wherein each locking mechanism comprises an outer drive button and a swing lock, the swing lock including first and second ends, the outer drive button being coupled to the first end of the swing lock, the second end of the swing lock including a retainer claw fitted into the teeth of the retaining member attached to the chin guard. (claim 31)”. To .
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/DAKOTA MARIN/Examiner, Art Unit 3732   

/KHALED ANNIS/           Primary Examiner, Art Unit 3732